Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuation Application
1.	This Application No. 16/596,160 filed 10/08/2019 is a Continuation of Application No. 14/218,286 filed 03/18/2014, now U.S. Patent #10,438,192. 14/218,286 Claims Priority from Provisional Application No. 61/794,836 filed on 03/15/2013.  Therefore, the priority date is 03/15/2013.

Status of Claims
2.	The Applicant’s drawings, specification, and claims filed on 10/08/2019 have been fully considered. This action is the first, non-final Office Action for this application.  Claims 1-20 are pending and examined below.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable 

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite a method (i.e., a series of steps or process) of conducting commercial transactions using a single common transaction card (Specification, Par [0002]).  The method is accomplished using a system of generic computing components (i.e., a server comprising: a transceiver, a first computer processor, an application programming interface, a communication network, a second computer processor, a third computer processor, and a fourth computer 

Independent Claim 1 recites:
wherein the transaction system is further configured to:  
generate a debit card number and set up a debit card account for the user with the financial institution; 
 generate an access code for prepaid wireless service and set up a prepaid wireless service account for the user with the prepaid wireless service provider; 
store debit account information and prepaid wireless service account information of the user in the account system module; 
periodically receive updated account information of the user from the financial institution and store the updated account information in the account system module; 
access information in the account system module including the debit account information and the prepaid wireless service account information; and 
 wherein the processing system module is further configured to access the payment system module to obtain the debit account information associated with the debit card number printed on the face of the card, access transaction information stored at a point-of-sale terminal via the communication system module, communicate with the financial institution in order to obtain authorization to complete one or more transactions to purchase products or services, authorize the one or more transactions when it is determined that the user is authorized to purchase the products or services, provide approval messages to the point-of-sale terminal to approve the one or more transactions, and record the one or more transactions in the database system module; and 
wherein the prepaid wireless system module is further configured to communicate with the prepaid wireless service provider to add and authorize prepaid wireless service associated with the access code printed on the card and complete one or more transactions associated with the prepaid wireless service account of the user. 

These limitations are directed to an abstract idea, in particular, a Method of Organizing Human Activity.  Creating a card having different and combined functionality and then using the card for transactions or to obtain services is a Commercial Interaction.   
 
	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements include a server comprising: a transceiver, a first computer processor, an application programming interface, a communication network, a second 

The claims additionally recite: generate a single card that includes each of the debit card number and the access code for prepaid wireless service printed on a face of the card.  The Examiner asserts this limitation is extra-solution activity.  MPEP 2106.05(g) states: “Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity … When determining whether an additional element (1) Whether the extra-solution limitation is well known … (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) … (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”.  Generating (i.e. printing) a combined card after the accounts are established embodies all three of these reasons, i.e., it is well-known, it is tangentially related to the invention, and it amounts to necessary outputting to be useful.

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to establish accounts comprising a combined card amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The Applicant is using programmed generic elements as a tool to automate the process steps, but the technology is not an integral requirement of the solution.  Furthermore, the type of information being processed and the manner in which it is processed 

The Examiner additionally asserts at the time of the application, combined (i.e. multifunction) cards were well-understood, routine, and conventional.  The 103 Rejection and Additional Prior Art Considered sections below recite just a few of the numerous references that disclose combined card functionality.  The Applicant is merely substituting prepaid wireless service to multifunction cards comprising debit and other phone services (e.g., long distance calling) well-known to persons having ordinary skill in the art. 	

Looking at the limitations as an ordered combination adds nothing that is not already present than when looking at the elements taken individually.  There is no indication that the combination of elements provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.   

The dependent claims similarly do not provide additional elements that amount to significantly more than the judicial exceptions.  The dependent claims embody additional limitations regarding adding long-distance calling card functionality to the multifunction card.  Subjectively adding yet another function to a multifunction card using the generic elements is more of the same and does not make the application patent eligible.  

Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over:
	U.S. Patent No. 6,000,608 entitled "Multifunction Card System" by inventor Robert E. Dorf (hereafter, Dorf) granted on December 14, 1999; in view of,

	US Patent Publication No. 2011/0078082 entitled "Systems, Methods, and Devices for Combined Credit Card and Stored Value Transaction Accounts" by inventor Ashish Gupta filed on December 7, 2010 (hereafter, Gupta); in view of,
	US Patent No. 7,546,947 entitled "Multi-Function Transaction Processing System" by inventor Luis A. Arias granted on June 16, 2009 (hereafter, Arias):

	In general to provide background, Dorf teaches, "Disclosed is a multifunction card system which a multifunction card capable of serving as a prepaid phone card, a debit card, a loyalty card, and a medical information card. Each card has an identification number comprising a bank identification number which assists in establishing communications links. The card system can be accessed from any existing point-of-sale (POS) device. The POS device treats the card as a credit or debit card and routes transaction data to a processing hub using the banking system. The processing hub coordinates the various databases corresponding to the various functions of the card" (Dorf, Abstract).  Dorf teaches at least a combination prepaid phone card (i.e., a long distance calling card) and debit card coordinated through a processing hub.  In the 103 rejection below, the Examiner asserts a combination debit and prepaid wireless card as claimed is an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success.  The Applicant is merely substituting prepaid wireless service to multifunction cards comprising credit/debit and other phone services (e.g., long distance calling) previously well-known to persons having ordinary skill in the art.  

a)	Regarding Claim 1, Dorf teaches:  

the account system module comprising a third computer processor and a first physical memory database to store account information of a user (Dorf, [Col 7, Ln 13-20]); 

	the database system module comprising a fourth computer processor and a second physical memory database to store transaction information of the user (Dorf, [Col 8, Ln 34-49], [Col 8, Ln 50 to Col 9, Ln 10], [Col 10, Ln 49-64], [Col 16, Ln 16-36, Claim 27]);

	the payment system module configured to determine transaction information for a purchase of products or services;  wherein the processing system module is further configured to access the payment system module to obtain the debit account information associated with the debit card number printed on the face of the card, access transaction information stored at a point-of-sale terminal via the communication system module, communicate with the financial institution in order to obtain authorization to complete one or more transactions to purchase products or services, authorize the one or more transactions when it is determined that the user is authorized to purchase the products or services, provide approval messages to the point-of-sale terminal to approve the one or more transactions, and record the one or more transactions in the database system module; and  (Dorf, [Abstract], [Col 1, Ln 4-8], [Col 1, Ln 11-23], [Col 8, Ln 34-49], [Col 10, Ln 49-64]).  

b)	Regarding Claim 1, Dorf teaches in [Col 1, Ln 11-23], "Banking institutions often issue debit cards to their customers to give them access to funds from their savings or checking accounts. Such a debit card might be an on-line debit card or an off-line debit card"; AND, in [Col 10, Ln 49-64], "In the preferred embodiment of the invention, the multifunction card system 108 is capable of providing a single card 101 which is capable of performing all of the foregoing functions [i.e., as a prepaid phone card, a debit card, a loyalty card, and a medical information card]. Preferably, the system 108 also allows for the card 101 to be used as an on-line debit card after the cardholder registers with the system".  Dorf does not specifically teach:  wherein the transaction system is further configured to:  generate a debit card number and set up a debit card account for the user with the financial institution.   

	However, Gupta teaches: in Par [0014], "Transaction accounts may exist internal to transaction account system 400 (e.g., 410 and 420). For example, American Express may issue both charge 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine providing a combination debit/calling card as disclosed in Dorf with establishing (i.e., generating) a debit account as disclosed in Gupta with the motivation to "enable a consumer to use one transaction account identifier, such as that on a credit card, to perform a transaction on a different transaction account, such as a stored value account" Gupta, Par [0005]).
	
c)	Regarding Claim 1, Dorf teaches updating the processing hub database in [Col 8, Ln 34-49], "If the card 101 is for use in many retail locations, it would instead be processed during purchase transactions as a typical debit card, preferably using the debit network 107. … When a purchase transaction takes place, the clerk or cardholder simply swipes the card and receives back a response in the same manner as a normal debit transaction. If sufficient funds are present in the account corresponding to the card, the transaction will be approved. The sponsor bank then transfers the purchase amount from the retail issuer's or cardholder's account to an account belonging to the retail location at which the purchase occurred, which account may or may not be located at the sponsor bank. The transaction data is then forwarded to the processing hub 103 so that the EGC database 205 can be updated".  Dorf does not specifically teach: periodically receive updated account information of the user from the financial institution and store the updated account information in the account system module.

	However, Gupta teaches in Par [0030], "Furthermore, the rules may be created, and/or adjusted from time to time, by the issuer of the transaction account, by the user of the transaction account, and/or the like". 

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine updating a processing hub database having user accounts as disclosed in Dorf with the update including account information of the user from the issuer of the transaction account (i.e., the financial institution) as disclosed in Gupta with the motivation of having the most current user information stored in the system. 

d)	Regarding Claim 1, Dorf teaches a communication system module comprising … , a first computer processor, … configured to establish a communication path with a financial institution and a [prepaid phone card issuer hub] via a communication network in [Col 6, Ln 52-64], "Methods E and F are the least costly methods of connecting to the processing hub 103 (i.e., directly from the retailer's central processor 203 or from the POS device 105 itself). The connection may be made via a toll-free telephone line, a dedicated phone line, over the Internet, or any other standard communication means". Dorf Figure 2 shows a network communications (i.e., establishing a communication path) with a bank (i.e., a financial institution) as claimed and with a phone card issuer hub.  Dorf and Gupta do not specifically teach: a communication module … comprising a transceiver … and an application programming interface (API) configured to establish a communication path with a … prepaid wireless service provider …

However Arias teaches an API in [Col 6, Ln 6-23], "Looking to the preferred second data entry facility 24', it is preferably a customer data entry facility 24' that can include a customer interface and at least one display operatively associated therewith. Although it is recognized that the customer data entry facility 24' may be much the same as the illustrated first data entry facility 24, in the illustrated embodiment, and/or provide for independent completion of a transaction, as in the embodiment of FIG. 3, the customer data entry facility 24' preferably provides for greater ease of use and interactivity than the first data entry facility 24. As such, the customer data entry facility 24' may include a larger touch screen type configuration capable of providing the customer with large amounts of information and selections, and achieve a very easy and intuitive selections process by the consumer. As such, a screen 70 is preferably positioned to define both the display and the customer interface, and so as to provide an attractive display to promote the products being offered and/or attract customer interaction and purchase".

Arias teaches a transceiver in [Col 8, Ln 34 - 61], "The transaction processing system 10 of the present invention also includes a control processor 40. The control processor 40 is communicatively associated with the transaction processor 30 of the transactional terminal 20, and may be integrally defined as part thereof subject only to updating as needed, especially if credit card purchases will be separately verified, or may be defined as a separate and often remote structure as in the illustrated embodiment of FIG. 1. In this embodiment, it is recognized that one or more control processors 40 may be provided and locally or remotely communicatively associated with one or a plurality of transaction processors 30, a large network 

Dorf teaches communication with a prepaid phone card issuer as previously described.  Dorf does not specifically teach: establish a communication path with a … prepaid wireless service provider; the prepaid wireless system module configured to communicate with the prepaid wireless service provider;

However, Arias teaches in  [Col 12, Ln 47-61], "As mentioned, although a variety of different transactions may be achieved in connection with the issued authorization code, in one embodiment of the present invention the transaction that is facilitated by the authorization code includes a telephony communication. As a result, pre-paid service is established and an extent of the telephony communication(s) available is limited by the defined value and type of user account associated with the authorization code. … Therefore, a consumer, by purchasing 

Regarding Claim 1, Dorf teaches store debit account information … of the user in the account system module (Dorf, Col 10, Ln 49-64], "The system 108 can access each of the databases discussed above [i.e., a prepaid phone card database, a debit card database, a loyalty card database, and a medical information card database] and can simultaneously increase or decrease each database as needed by the type of transaction occurring".  That is, the prepaid phone card info and debit card info are stored in an account module.  Gupta in view of Arias teaches store … prepaid wireless service account information of the user in the account system module by storing a stored value account "worth a particular number of minutes" as disclosed in Gupta Par [0056], "The account identifiers may be, for example, a credit card number or other number as described herein. For security reasons, the account identifiers may be a random number and/or the account identifiers may also include routing information prior to the random number. The account identifiers may be associated with other account specific information in a database, look up table and/or the like. For example, in a stored value account, the account may be suitably configured to be worth a particular number of minutes, a pre-determined value, a specific reward, and/or the like".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine establishing a communication path with a bank and a pre-paid phone card issuer, as well as storing information associated with each of these services as disclosed in Dorf with the pre-paid phone card instead being a prepaid wireless service account (i.e. an account worth a particular number of minutes) as disclosed in Gupta and more specifically for a prepaid wireless account as disclosed in Arias with the motivation to "enable a consumer to use one transaction account identifier, such as that on a credit card, to perform a transaction on a different transaction account, such as a stored value account" (Gupta, Par [0005]) and with the motivation of "providing a calling card system which does not have to be limited in terms of quantities sold, allows for complete card versatility" (Arias, Col 3, Ln 25-27).  The Applicant is merely substituting prepaid wireless service to multifunction cards comprising debit and other phone services (e.g., long distance calling) previously well-known to persons having ordinary skill in the art and disclosed in Dorf & Gupta.  In addition communication through an API and a transceiver as disclosed in Arias is a combination of prior art elements according to known methods to yield predictable results.    

e)	Regarding Claim 1, Gupta teaches:  a processing system module comprising a second computer processor configured to access a database system module, … , an account system module, and a payment system module to purchase or otherwise obtain products or services (Gupta, [0014], [0017], [0023], and [0053]).  The Examiner interprets a "transaction account system" as disclosed in Gupta embodies a "processing system module" as claimed.  The Examiner additionally notes Dorf teaches, "The processing hub coordinates the various databases corresponding to the various functions of the card".

	Gupta and Dorf do not specifically teach:  a processing system module comprising a second computer processor configured to access …, a prepaid wireless system module; 

	However, Arias teaches in [Col 4, Ln 25-33], "Communicatively associated with the transaction processor is a control processor. The control processor is structured to define a user account in accordance with a user selection, and to issue an authorization code associated with the user account. Preferably the user account includes a defined value that is at least partially defined by the payment authority. As a result, the authorization code facilitates a subsequent transaction in accordance with that defined value, while the control processor provides necessary confirmations or validations"; AND, in [Col 12, Ln 47 to Col 13, Ln 22], "As mentioned, although a variety of different transactions may be achieved in connection with the issued authorization code, in one embodiment of the present invention the transaction that is facilitated by the authorization code includes a telephony communication. As a result, pre-paid service is established and an extent of the telephony communication(s) available is limited by the defined value and type of user account associated with the authorization code. As mentioned, in such an embodiment a telephony access number may also be provided to the user, such as on the card assembly 50, and may in include a toll-free or similar access number which initiates communication with a telephony server and or activates and or associates an authorized amount of telephony usage with an established account, such as a pre-paid wireless telephony account. ... Along these lines, it is recognized that the auxiliary device including possibly the telephony server may be separate or part of the control processor 40, and if separate, may communicate with the control processor 40 in order to verify the validity of an authorization code in any manner. Therefore, a consumer, by purchasing the card assembly 50, is given the 

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine a transaction account system (i.e. a processing system module) to access an external telephone account as disclosed in Gupta (or a processing hub to access prepaid phone card issuer as disclosed in Dorf) with the module accessing a prepaid wireless provider a disclosed in Arias as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success.  The Applicant is merely substituting prepaid wireless service to multifunction cards comprising debit and other phone services (e.g., long distance calling) previously well-known to persons having ordinary skill in the art.  

f)	Regarding Claim 1, Dorf teaches multifunction cards with each having a unique identification number in [Col 1, Ln 43-58], "Each of the cards has an identification number printed or magnetically stored on it. The identification number is also stored in a record in a database maintained by the card issuer. This record also stores the predefined value of the card"; AND, Gupta teaches cards having both a unique number and an authorization/access code in Par [0021], "Card 5 may be associated with a common account identifier/card number. Furthermore, an "account identifier", "card number", " code", "identifier" or "loyalty number", as used herein, may include any device, code, or other identifier/indicia suitably configured to allow the consumer to interact or communicate with the system, such as, for example, authorization/access code, personal identification number (PIN), Internet code, other identification code, and/or the like that is optionally located on a rewards card, pre-paid card, generate an access code for prepaid wireless service and set up a prepaid wireless service account for the user with the prepaid wireless service provider.

	However, Arias teaches: in [Col 8, Ln 62 to Col 9, Ln 1], "The control processor 40 is also structured to define a user account and to issue an authorization code associated with the user account, such as for the benefit of a consumer in connection with a further transaction, to be described. Generally, the authorization code and user account are defined by the control processor 40, at least partially in response to the payment authority received at the transaction terminal 20"; AND, in [Col 12, Ln 47 to Col 13, Ln 1], "As mentioned, although a variety of different transactions may be achieved in connection with the issued authorization code, in one embodiment of the present invention the transaction that is facilitated by the authorization code includes a telephony communication. As a result, pre-paid service is established and an extent of the telephony communication(s) available is limited by the defined value and type of user account associated with the authorization code. As mentioned, in such an embodiment a telephony access number may also be provided to the user, such as on the card assembly 50, and may in include a toll-free or similar access number which initiates communication with a telephony server and or activates and or associates an authorized amount of telephony usage with an established account, such as a pre-paid wireless telephony account. Whether the telephony access number and or the authorization code are merely viewed on the display assembly 26 or are provided on the card assembly 50 by the printer assembly 37, a consumer utilizes the authorization code and telephony access number in connection with an auxiliary device, such as a computer or telephone, so as to communicate with a telephony server. The 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine telephone cards having an authorization/access code or PIN as disclosed in Gupta with issuing an authorization code for prepaid wireless as disclosed in Arias as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success.  The Applicant is merely substituting prepaid wireless service to multifunction cards comprising debit and other phone services (e.g., long distance calling) that require an access code or PIN known to persons having ordinary skill in the art. 

g)	Regarding Claim 1, Dorf teaches issuance of a combination debit and calling card with each card having a bank/ID number printed on it.  Dorf does not teach: access information in the account system module including the debit account information and the prepaid wireless service account information; and generate a single card that includes each of the debit card number and the access code for prepaid wireless service printed on a face of the card.

	However, Gupta teaches: in Par [0019], "In accordance with various exemplary embodiments, the transaction accounts may be associated with a physical instrument. For example, a transaction card 5 is shown having an account identifier 10 embossed thereon. The card 5 may look, feel and function as an ordinary transaction card"; AND, in Par [0021] "Card 5 may be associated with a common account identifier/card number. Furthermore, an "account identifier", "card number", "code", "identifier" or "loyalty number", as used herein, may include identifier/indicia suitably configured to allow the consumer to interact or communicate with the system, such as, for example, authorization/access code, personal identification number (PIN), Internet code, other identification code, and/or the like that is optionally located on a rewards card, pre-paid card, telephone card, smart card, magnetic stripe card, bar code card, radio frequency card and/or the like … An account identifier may be, for example, a sixteen-digit card number, although each card provider has its own numbering system, such as the fifteen-digit numbering system used by an exemplary loyalty system. Each company's card numbers comply with that company's standardized format such that the company using a sixteen-digit format may generally use four spaced sets of numbers, as represented by the number "0000 0000 0000 0000". The first five to seven digits are reserved for processing purposes and identify the issuing bank, card type and etc."; AND, in Par [0055], "In this regard, at any appropriate point in this exemplary method, a common account identifier is associated with the first and second accounts. This association may take place in response to a customer request to use two or more cards from a single card. In other embodiments, the issuer may cause this association. In any event, the association may be recorded in a database, look-up table, or the like. Creation of the common account identifier may include both electronic and physical activities. For example, a card may be created physically and/or the common account identifier created electronically. The common account identifier may be created electronically by, for example, creating a common account identifier that is associated with the transaction accounts. In various embodiments, the common account identifier may be one of the account identifiers for the first and second transaction accounts"; AND, in Par [0057], "With regard to a common account identifier involving a physical transaction instrument, the financial transaction instrument may include, for example, a magnetic stripe card, smart card, bar code card, transponder, and/or the like. The issuer system may provide a card account identifier (i.e., the 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine issuing a multifunction debit and calling card as disclosed in Dorf with producing a physical card having BIN # and authorization code as disclosed in Gupta as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success.  The Applicant is merely substituting prepaid wireless service to multifunction cards comprising debit and other phone services (e.g., long distance calling) previously well-known to persons having ordinary skill in the art. 	

h)	Regarding Claim 1, Dorf teaches adding and using long-distance calling card minutes (not prepaid wireless minutes) on a multifunction debit/calling card: in [Col 5, Ln 16-38], "A plurality of long distance service providers may contract with the operator of the multifunction card system 108 to issue prepaid phone cards 101 for use in the system 108. Alternatively, a long distance service provider may itself be the operator of the system 108. The long distance service provider will be referred to as a phone card issuer. … Until activated, the cards 101 have no intrinsic value associated with them … When a customer wishes to purchase or recharge one of the cards 101, he or she informs the sales clerk of the monetary amount desired. Depending upon the system chosen by the particular phone card issuer, this amount may be one of a finite number of predefined amount increments, or may be selected by the customer. The clerk wherein the … system module is further configured to communicate with the prepaid [long distance phone card] … service provider to add and authorize prepaid [long distance calling] … service associated with the access code printed on the card and complete one or more transactions associated with the [long distance calling] … service account of the user.  In addition, Gupta does not specifically teach a "prepaid wireless account" but teaches creating an account identifier associated with more than one account (Gupta, Par [0061]), including an account "worth a particular number of minutes" (Gupta, Par [0056]), such as a "telephone card" account (Gupta, Par [0025]) and then determining which account should be used for a particular specifically teach communicate with the prepaid wireless service provider to add and authorize prepaid wireless service associated with the access code printed on the card and complete one or more transactions associated with the prepaid wireless service account of the user. 

	However, Arias teaches in [Col 12, Ln 47 to Col 13, Ln 18], "As mentioned, although a variety of different transactions may be achieved in connection with the issued authorization code, in one embodiment of the present invention the transaction that is facilitated by the authorization code includes a telephony communication. As a result, pre-paid service is established and an extent of the telephony communication(s) available is limited by the defined value and type of user account associated with the authorization code. As mentioned, in such an embodiment a telephony access number may also be provided to the user, such as on the card assembly 50, and may in include a toll-free or similar access number which initiates communication with a telephony server and or activates and or associates an authorized amount of telephony usage with an established account, such as a pre-paid wireless telephony account. Whether the telephony access number and or the authorization code are merely viewed on the display assembly 26 or are provided on the card assembly 50 by the printer assembly 37, a consumer utilizes the authorization code and telephony access number in connection with an auxiliary device, such as a computer or telephone, so as to communicate with a telephony server. The telephony server in turn may communicate with the control processor 40. Specifically, the auxiliary device, such as including the telephone and/or telephony server receives the authorization code and through communication with the control processor 40 is able to identify the user account and the defined value of the user account. Accordingly, the telephony server is 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine adding service and minutes to a multifunction debit and calling card as disclosed in Dorf with purchasing and adding service and minutes to a prepaid wireless card as disclosed in Arias as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success.  The Applicant is merely substituting prepaid wireless service to multifunction cards comprising debit and other phone services (e.g., long distance calling) previously well-known to persons having ordinary skill in the art. 

6.	Regarding Claims 2-7, 9-14, and 16-20, Dorf teaches providing long-distance service on a multifunction card and Gupta teaches providing a combined card for "any combination of credit accounts, debit accounts, phone accounts, stored value accounts, loyalty accounts, and/or the like".  However, as stated in the prior allowance for Application #14/281/826, the Examiner is challenged to find motivation to combine references for a debit card having both long-distance calling and prepaid wireless calling on the same card in the modern mobile phone era whereby mobile calling plans generally include long-distance calling at no additional charge.  For this 

Additional Prior Art Considered
7.	The following documents were reviewed by Examiner and contain relevant, timely prior art not specifically cited in the prosecution of the instant application.  These references further encompass the inventive concept described in the instant application. 

a)	U.S. Patent No. 6,793,135 entitled "Electronic Payment System Using Multifunctional Prepaid Cards and Method of Selling Prepaid Cards" by inventor Chang Wan Ryoo filed on June 16, 2000 teaches in [Col 1, Ln 56 to Col 2, Ln 3], "To accomplish the above object of the present invention, there is provided an electronic payment system including a multifunctional prepaid card having a predetermined Personal Identification Number (PIN), shopping/service providing means for providing services and goods to a user of the multifunctional prepaid card and requesting the PIN of the multifunctional prepaid card for payment, and a prepaid card management system for managing state/balance information for PIN for the multifunctional prepaid card on a database, making a settlement by referring to the balance amount of the corresponding PIN if payment for a specific PIN is requested by the shopping/service providing means, and updating the settlement result on the database, wherein a single prepaid card can be comprehensively used in payment for use of various services and purchase of goods"; AND, in [Col 2, Ln 54-67], "First, a multifunctional prepaid card system used in the present invention is an integrated multifunctional prepaid card system which enables payment for various services such as Internet shopping malls whose transaction volumes are tremendously increasing nowadays, small-amount payment in chargeable sites or chargeable contents for PC communications, prepaid voicemail service or the like, and which functions as a prepaid card 

b)	U.S. Patent Publication No. 2007/0057043 entitled "Calling Card with Integrated Banking Functions" by inventor Gustavo Ortega, et al. filed on September 11, 2006 teaches, "An integrated multi-serviced stored value card system permits and performs integrated telecommunication and financial services. A card affords the features of a traditional calling card plus a wide array of banking services, such as electronic fund transfers between cards and cash withdrawals, and telecommunication features" (Abstract).

c)	U.S. Patent Publication No. 2003/0015589 entitled "Combination Bank/Phone Card and Method" by inventor Loreto Jimenez filed on July 18, 2002 teaches A combination bank/calling card and method for personal telephone, merchant and bank transactions is described. The bank/phone card is similar to a debit/credit card that can be used as a debit or credit card and a telephone card which utilizes a single account number. As a telephone card, a user would dial a special telephone number to use the card, input the account number, input a personal identification number (PIN), and dial the number to be called. A processing hub would [This would] allow a user to utilize their credit or debit card as a telephone card without the handling multiple cards (Abstract).

d)	US Patent Publication No. 2003/0037000 entitled "System and Method for Creating a Multi-Use Card Having Banking and Telephone Calling Accounts" by inventor Douglas M. Fieldhouse filed on August 14, 2002 discloses “A system and method for creating a multi-use card having an associated bank account and telephone calling account. The method typically includes reading a user's bank card at an automated teller machine. Typically, the bank card is associated with a preexisting bank account. The method further includes prompting the user, at the automated teller machine, to convert the bank card into a multi-use banking/telephone calling card that is associated both with the preexisting bank account and with a to-be-created telephone calling account. The method further includes, in response to a request by the user, creating a telephone calling account linked to the bank card, such that the bank card is converted into a multi-use banking/telephone calling card that is associated both with the preexisting bank account and with the newly created telephone calling account” (Abstract).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The examiner can normally be reached Mon-Fri from 7:00 a.m. to 11 a.m., Central Standard Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 



/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/
Supervisory Patent Examiner, Art Unit 3691